surveillance video which captured the incident was shown to the jury and
                 counsel cross-examined the victim regarding the inconsistencies between
                 what could be observed in the video and her statements to police.' At the
                 evidentiary hearing on Godoy's petition, counsel testified that he made a
                 strategic decision to rely on this cross-examination rather than present
                 the officers' testimony because he was concerned that the officers could
                 explain away the victim's inconsistencies. Counsel also testified that he
                 did not want the police reports admitted because they contained
                 prejudicial statements. We conclude that the district court did not err by
                 denying this claim.   See Doleman v. State, 112 Nev. 843, 848, 921 P.2d
                 278, 280-81 (1996) (trial counsel's tactical decisions are virtually
                 unchallengeable).
                             Second, Godoy contends that the district court erred by
                 denying his claim that counsel was ineffective for failing to call witnesses
                 who would have testified that (1) Godoy paid for part of the vehicle he
                 allegedly stole, (2) the victim had given Godoy permission to use the
                 vehicle in the past, (3) the victim had falsely accused Godoy of stealing the
                 vehicle in the past, and (4) the victim bailed Godoy out of jail after the
                 incident. Godoy fails to demonstrate deficiency or prejudice. At trial,
                 counsel cross-examined the victim regarding these assertions. And at the
                 evidentiary hearing, counsel testified that he made a strategic decision to


                       "Godoy has not provided this court with the trial transcripts. We
                 remind counsel for Godoy that it is appellant's burden to provide all
                 documents essential to the decision of issues presented on appeal. See
                 NRAP 30(b)(2)-(3); Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688
                 (1980). The State has provided the portiOns of the trial transcripts
                 relevant to its arguments.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                elicit this information from the victim directly rather than through
                witnesses because he did not believe the witnesses he located would be
                helpful. We conclude that the district court did not err by denying this
                claim.
                            Third, Godoy contends that the district court erred by denying
                his claim that counsel was ineffective for failing to request a jury
                instruction regarding permission. Godoy fails to demonstrate deficiency or
                prejudice because, during the post-conviction proceedings below, he did
                not present the district court with an instruction that counsel should have
                offered which would have altered the outcome of trial. We conclude that
                the district court did not err by denying this claim.
                            Fourth, Godoy contends that the district court erred by
                denying his claim that counsel was ineffective for failing to object to the
                introduction of prior bad acts at trial. The district court erred by denying
                this claim based on the law-of-the-case doctrine. Nevertheless, Godoy fails
                to demonstrate the district court erred by denying this claim because he
                has not provided citation to the record wherein the allegedly improper
                evidence was admitted, see NRAP 3C(e)(1)(C); NRAP 28(e)(1), and based
                on our review of the record provided, we discern neither deficiency nor
                prejudice, see Wyatt v. State, 86 Nev. 294, 298, 468 P.2d 338, 341 (1970)
                (this court will affirm a decision of the district court if it reaches the right
                result, even if for the wrong reason).
                            Fifth, Godoy contends that the district court erred by denying
                his claim that counsel was ineffective for failing to offer a curative
                instruction when a juror saw him in custody. Godoy fails to demonstrate
                deficiency or prejudice. Counsel testified that the juror seeing Godoy in
                custody was irrelevant and he did not seek an instruction because he had

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A
                informed the jury that Godoy was in custody in order to demonstrate the
                number of times the victim contacted him after the incident, and the
                district court instructed the jury that it was to consider Godoy's custody
                status only for that purpose. We conclude that the district court did not
                err by denying this claim.
                            Sixth, Godoy contends that the district court erred by denying
                his claim that counsel was ineffective for failing to investigate a cell phone
                found in the victim's vehicle, which he claims would have proven that he
                was not in possession of the vehicle. Godoy fails to demonstrate prejudice.
                Even assuming that the cell phone was not his, Godoy's name was written
                on evidence found in the vehicle and other evidence demonstrated that he
                had been in possession of the vehicle. We conclude that the district court
                did not err by denying this claim.
                            Seventh, Godoy contends that the district court erred by
                denying his claim that counsel's errors, considered cumulatively, entitle
                him to relief. Because we agree with the district court that counsel did not
                err, we conclude that this claim lacks merit.
                Other claims
                            Next, Godoy contends that the district court erred by denying
                his claim that the State "improperly joined" the charges of possession of
                stolen property and robbery. We reject this contention for two reasons.
                First, although Godoy asserts that this claim was raised below as
                "supplemental ground two," it was not raised or considered by the district
                court. 2 Second, the claim is waived because it could have been raised on


                      Godoy concedes that this claim was not explicitly raised below but
                asserts that it was implicitly raised during the evidentiary hearing;
                                                              continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                   direct appeal, see NRS 34.810(1)(b)(2), and Godoy fails to demonstrate
                   good cause and prejudice for failing to raise the claim sooner or that he
                   has suffered a fundamentalS miscarriage of justice, see Clem v. State, 119
                   Nev. 615, 621, 81 P.3d 521, 526 (2003).
                                Finally, Godoy contends that the district court erred by
                   denying his claim that he was deprived of his right to allocution. On
                   direct appeal, this court concluded that Godoy's right to allocution was
                   violated, but Godoy failed to demonstrate prejudice; the law-of-the-case
                   doctrine precluded further litigation on this issue.        See Hall v. State, 91
                   Nev. 314, 316, 535 P.2d 797, 799 (1975). We conclude that the district
                   court did not err by denying this claim.
                                Having considered Godoy's contentions and concluded that no
                   relief is warranted, we
                                ORDER the judgment of the district court AFFIRMED.


                                                     iwAL get-Atk       , J.
                                             Hardesty

                                              , J.                  Chsza
                   Douglas                                     Cherry

                   . . . continued

                   however, it does not appear that the district court permitted Godoy to
                   raise claims at the evidentiary hearing that were not previously pleaded.
                   See Barnhart v. State, 122 Nev. 301, 303, 130 P.3d 650, 651 (2006). Godoy
                   also asserts, for the first time, that counsel was ineffective for failing to
                   make this argument at trial. We decline to consider this assertion. See
                   NRAP 28(c); see also Elvik v. State, 114 Nev. 883, 888, 965 P.2d 281, 284
                   (1998) (explaining that arguments made for the first time in a reply brief
                   prevent the respondent from responding with specificity).



SUPREME COURT
        OF
     NEVADA
                                                           5
(0) 1947A    ce,
                cc: Hon. Patrick Flanagan, District Judge
                     Story Law Group
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                  6
(0) )94)7A